NO. 07-11-00286-CV

                            IN THE COURT OF APPEALS

                     FOR THE SEVENTH DISTRICT OF TEXAS

                                    AT AMARILLO

                                       PANEL A

                                  AUGUST 31, 2011


                              IN THE MATTER OF A.G.


            FROM THE 99TH DISTRICT COURT OF LUBBOCK COUNTY;

           NO. 2009-763,359; HONORABLE BRAD UNDERWOOD, JUDGE


Before CAMPBELL and HANCOCK and PIRTLE, JJ.


                              MEMORANDUM OPINION


      A.G., a juvenile, has filed a motion to withdraw his notice of appeal and dismiss

the appeal. The motion is signed by A.G., his attorney, and A.G.’s mother. We grant

the motion and dismiss the appeal. See TEX. R. APP. P. 42.1(a)(1).




                                                      Mackey K. Hancock
                                                           Justice